RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-4064-16T3

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

K.E.,

        Defendant-Appellant,

and

C.L.L.,

     Defendant.
_______________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF C.G.L.,

     a Minor.
_______________________________________

                Argued September 13, 2018 – Decided September 27, 2018

                Before Judges Hoffman and Firko.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket No. FG-04-0128-17.

            Beatrix W. Shear, Designated Counsel, argued the
            cause for appellant (Joseph E. Krakora, Public
            Defender, attorney; Beatrix W. Shear, on the briefs).

            Ashley L. Davidow, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Laura A. Dwyer, Deputy
            Attorney General, on the brief).

            Linda Vele Alexander, Designated Counsel, argued the
            cause for minor (Joseph E. Krakora, Public Defender,
            Law Guardian, attorney; Linda Vele Alexander, on the
            brief).

PER CURIAM

      Defendant K.E.1 appeals from the Family Part's May 11, 2017 judgment

of guardianship terminating his parental rights to his son, C.G.L., born in

October 2015.2 Defendant contends that the Division of Child Protection and

Permanency (Division) failed to prove each prong of N.J.S.A. 30:4C-15.1(a) by




1
  Pursuant to Rule 1:38-3(d), we use initials and fictitious names to protect the
confidentiality of the participants in these proceedings.
2
  The child's mother, C.L.L., voluntarily surrendered her parental rights to
C.G.L.'s resource mother. Therefore, C.L.L. is not a party to this appeal.
                                                                         A-4064-16T3
                                       2
clear and convincing evidence. The Law Guardian supports the termination on

appeal as it did before the trial court.

      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendant's parental rights.     Accordingly, we affirm

substantially for the reasons set forth in Judge Francine I. Axelrad's

comprehensive oral decision. We will not recite in detail the history of the

Division's involvement with defendant. Instead, we incorporate Judge Axelrad's

factual findings and legal conclusions. We add only the following comments.

      C.G.L. has been in the Division's custody since he was released from the

hospital following his birth. In the nineteen months that followed, the Division

provided multiple opportunities for defendant to reunify with his child a nd

address his long-standing substance abuse and mental health issues. None of

these interventions proved successful because defendant did not regularly

participate in services.      After February 2016, defendant visited C.G.L.

sporadically.3 The Division investigated each individual defendant proffered as

a possible caregiver for C.G.L., but none proved suitable. Since October 2015 ,



3
   Defendant's visits stopped on July 18, 2016, when he was incarcerated for
testing positive for PCP for the third time.
                                                                         A-4064-16T3
                                           3
C.G.L. has been living in his current resource home, and his resource mother,

who is his biological grandmother, wants to adopt him.

      The Division's expert psychologist, Dr. Linda Jeffrey, conducted a

bonding evaluation of C.G.L. and his resource parent. Dr. Jeffrey concluded

that C.G.L. was positively attached to the resource parent and would be at risk

of suffering severe and enduring harm if separated from her.

      In her oral opinion, Judge Axelrad reviewed the evidence presented and

thereafter concluded that: (1) the Division had proven all four prongs of the best

interest test by clear and convincing evidence, N.J.S.A. 30:4C-15.1(a); and (2)

termination of defendant's parental rights was in C.G.L.'s best interests. In this

appeal, our review of the trial court's decision is limited. We defer to her

expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394, 413 (1998),

and we are bound by her factual findings so long as they are supported by

sufficient credible evidence. N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172,

188 (App. Div. 1993)).

      After reviewing the record, we conclude that Judge Axelrad's factual

findings are fully supported by the record and, in light of those facts, her legal




                                                                          A-4064-16T3
                                        4
conclusions are unassailable for the reasons that the judge expressed in her well -

reasoned opinion.

      Affirmed.




                                                                           A-4064-16T3
                                        5